Citation Nr: 1134318	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for radiculopathies of the upper extremities, to include as secondary to degenerative changes at C5-6.

2.  Entitlement to an initial disability rating in excess of 40 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from October 1, 2005 to March 31, 2008.

3.  Entitlement to an initial disability rating in excess of 40 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from April 1, 2008 to September 17, 2009.

4.  Entitlement to an initial disability rating in excess of 60 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from September 18, 2009.

5.  Entitlement to an initial disability rating in excess of 20 percent for low back strain (claimed as low back pain with bulging discs).

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes at C5-6.

7.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain with scar.

8.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain with instability and scar.

9.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain.

10.  Entitlement to an initial disability rating in excess of 10 percent for residuals, arthroscopic surgery, right shoulder.

11.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and an October 2008 rating decision issued by the RO in Roanoke, Virginia.

The Veteran's appeal also initially included the issue of entitlement to service connection for a right ankle strain.  That claim, however, was granted in full by the Roanoke RO's October 2008 rating decision.  The Veteran has not expressed any intention to seek an appeal as to the initial disability rating assigned for that disability.  Hence, that issue is not presently on appeal before the Board.

The issues of entitlement to service connection for radiculopathies of the upper extremities, to include as secondary to degenerative changes at C5-6, an initial compensable disability rating for migraine headaches, and an initial disability rating in excess of 10 percent for left knee strain with instability and scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from October 1, 2005 through March 31, 2008, the Veteran's service-connected residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, has been predominantly manifested by voiding dysfunction and has required the Veteran to use two absorbent materials per day.

2.  For the period from April 1, 2008, the Veteran's service-connected residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, has been predominantly manifested by voiding dysfunction and has required the Veteran to use six absorbent materials per day.

3.  Throughout the course of this appeal, the Veteran's service-connected low back strain has resulted in thoracolumbar motion which includes flexion to at least 70 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally, and bilateral rotation to 20 degrees bilaterally for a combined thoracolumbar range of motion of 180 degrees; the Veteran's low back strain has not been manifested by ankylosis nor has it resulted in intervertebral disc syndrome or other neurological pathology.

4.  Throughout the course of this appeal, the Veteran's service-connected degenerative changes at C5-6 has resulted in cervical motion which includes forward flexion to at least 45 degrees, backward extension to at least 40 degrees, lateral flexion to at least 35 degrees bilaterally, and lateral rotation to at least 70 degrees bilaterally, and a combined cervical range of motion of 295 degrees; the Veteran's degenerative condition at C5-6 has not resulted in any ankylosis, abnormal gait, or abnormal spine contour.

5.  Throughout the course of this appeal, the Veteran's service-connected right knee strain has resulted in right leg motion which includes full extension to zero degrees and flexion to at least 130 degrees, and, has not been manifested by ankylosis, subluxation or instability, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

6.  Throughout the course of this appeal, the Veteran's service-connected left shoulder strain has resulted in left arm flexion and abduction to at least 150 degrees and external and internal rotation to at least 75 degrees, which are beyond shoulder level; x-rays of the Veteran's left shoulder have not revealed any evidence of a degenerative condition.

7.  Throughout the course of this appeal, the Veteran's service-connected residuals of arthroscopic surgery, right shoulder, has resulted in right arm flexion and abduction to at least 160 degrees and external and internal rotation to at least 75 degrees, which are beyond shoulder level; x-rays of the Veteran's right shoulder have not revealed any evidence of a degenerative condition
CONCLUSIONS OF LAW

1.  For the period from October 1, 2005 to March 31, 2008, the criteria for an initial disability rating in excess of 40 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7529 (2010).

2.  For the period from April 1, 2008 to September 17, 2009, the criteria for an initial disability rating of 60 percent and no more, for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7529 (2010).

3.  For the period from September 18, 2009, the criteria for an initial disability rating in excess of 60 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7529 (2010).

4.  The criteria for an initial disability rating in excess of 20 percent for low back strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for degenerative changes at C5-6 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

6.  The criteria for an initial disability rating in excess of 10 percent for right knee strain with scar have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2010).

7.  The criteria for an initial disability rating in excess of 10 percent for left shoulder strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2010).

8.  The criteria for an initial disability rating in excess of 10 percent for residuals of arthroscopic surgery, right shoulder, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a November 2006 pre-rating letter, the Veteran was notified of the information and evidence needed to substantiate his claims for service connection for degenerative joint disease of the low back, disc degeneration of the neck, left knee condition with instability, right knee condition, right shoulder condition, left shoulder condition, and migraine headaches.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, and lay statements submitted by the Veteran have been associated with the record.  The Veteran's service treatment records have also been obtained and associated with the record.  The Veteran was also afforded VA examinations to assess the nature and severity of his various disabilities in December 2006 and September 2009.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Initial Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate the unlisted condition under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  In instances where the disability rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

B.  Residuals of Transurethral Resection of Submucosal Bladder Tumor, with Benign Prostatic Hypertrophy, from October 1, 2005 to March 31, 2008 and from April 1, 2008 to September 17, 2009

Service connection for the Veteran's residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, was initially granted in the RO's April 2007 rating decision.  An initial disability rating of 20 percent, effective from October 1, 2005, was assigned at that time.  After receipt of additional evidence, a September 2008 rating decision provided for an increased initial disability rating of 40 percent, also effective from October 1, 2005.  After receiving yet additional evidence, in a December 2009 rating decision, the RO granted an increased initial disability rating of 60 percent for the staged period beginning from September 18, 2009.  Each of the ratings were assigned pursuant to the criteria under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7529.

DC 7529 provides the criteria for rating disabilities marked by benign neoplasms of the genitourinary system, and provides that such disabilities are to be rated in accordance with the rating criteria applicable to voiding dysfunction or renal dysfunction, depending on whichever is predominant.  The evidence in this case does not indicate renal dysfunction as a manifestation of the Veteran's disability; hence, the criteria for renal dysfunction are not applicable here.

The Board also notes that additional rating criteria, which govern urinary frequency, obstructed voiding, and urinary tract infections, are also provided under 38 C.F.R. § 4.115a.  Nonetheless, these criteria are not applicable in this case, as DC 7529 expressly limits the rater to the application of the guidelines for voiding dysfunction or renal dysfunction.  Moreover, even if the additional guidelines for urinary frequency, obstructed voiding, and urinary tract infections were applicable, none of those criteria permit schedular ratings higher than 40 percent.  As such, those criteria do not assist the Veteran here.  Accordingly, the Board will apply DC 7529 and the criteria for voiding dysfunctions in rating the Veteran's disability.

Under the rating criteria for voiding dysfunction, a 40 percent disability rating is appropriate where the veteran's disability requires the wearing of absorbent materials that must be changed two to four times a day.  A maximum schedular 60 percent disability rating is assigned where the veteran is required to use either an appliance or the wearing of absorbent materials that must be changed more than four times a day.

The Veteran's service treatment records show that that Veteran underwent a transurethral resection in December 2004 to excise an apparently benign tumor.  Other service treatment records indicate ongoing complaints of nocturia which occurred as often as three times a night.  There is no specific information in the service treatment records, however, as to the use of absorbent materials or appliances during service.

At a December 2006 VA examination, the Veteran stated that he experienced incontinence that required the use of as many as two absorbent pads a day.  The Veteran denied being hospitalized or undergoing any further surgery in connection with his urinary symptoms.

A May 2007 letter from Dr. J.J. of Walter Reed Army Medical Center expresses that at the start of the Veteran's treatment in 2000, the Veteran was urinating five times a night and suffered daytime frequency that required him to void once every two hours or less.  Regarding his current symptoms, Dr. J.J. stated that the Veteran was bothered by nocturia three times a night with improved daytime frequency.  According to Dr. J.J., his review of the VA Schedule for Rating Disabilities indicated that the Veteran was in the intermediate group of symptoms severity based upon urinary frequency.  As noted above, however, the criteria for urinary frequency are not applicable in this case.

A subsequent September 2009 statement from the Veteran's spouse expresses that the Veteran's urinary incontinence had worsened since April 2008 to the point that he was required to change absorbent materials five or six times per day.  The assertions of the Veteran's spouse are not contradicted by any evidence to the contrary.  Moreover, her assertions as to the frequency with which the Veteran has been required to change absorbent materials since April 2008 appears to be consistent and in line with the Dr. J.J.'s May 2007 letter, insofar as the frequency with which the Veteran was voiding would appear to be consistent with the need to change absorbent materials on a more frequent basis.

The foregoing evidence establishes that, for the period from October 1, 2005 to March 31, 2008, the Veteran's residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, required the use of two absorbent materials per day.  Hence, under DC 7529 and the criteria for voiding dysfunction, the Veteran is not entitled to a disability rating in excess of 40 percent for that staged period.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

For the period from April 1, 2008 to September 17, 2009, however, the evidence shows that the Veteran has been required to change absorbent materials more than four times per day.  Under the circumstances, pursuant to DC 7529, the Veteran is entitled to an initial disability rating of 60 percent for residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from April 1, 2008 to September 17, 2009.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

C.  Residuals of Transurethral Resection of Submucosal Bladder Tumor, with Benign Prostatic Hypertrophy, from September 18, 2009

As discussed above, the Veteran's residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, was rated as being 60 percent disabling from September 18, 2009, pursuant to DC 7529 and the rating criteria for voiding dysfunction.

At his September 2009 VA examination, the Veteran reported that he was urinating five times a day and five times a night and was experiencing urinary incontinence which required the changing of absorbent material as often as five times per day.  The Veteran expressly denied that his voiding dysfunction, or any of his service-connected disabilities, caused any overall functional impairment.  He also denied undergoing any surgical treatment.  The Veteran also did not report any incidents or symptoms of renal dysfunction, and as discussed above, the evidence prior to the September 2009 VA examination does not reflect a prior history of renal dysfunction.

Based upon the symptoms demonstrated at the September 2009 VA examination, the Board finds that the Veteran is not entitled to a disability rating in excess of 60 percent for residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from September 18, 2009.  In this regard, the Veteran reported that he was required to change absorbent materials as often as five times per day, and this is consistent with the criteria for a 60 percent disability rating under DC 7529 and voiding dysfunctions.

Although the Board recognizes that rating criteria for renal dysfunction provide for schedular disability ratings of 80 percent and 100 percent, the evidence in this case does not show the presence of any renal dysfunction for the period from September 18, 2009.  As such, the criteria for renal dysfunction still do not apply to the Veteran's case.

As the evidence does not support a disability rating for the Veteran's service- connected residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, in excess of 60 percent for the period from September 18, 2009, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Low Back Strain (claimed as low back pain with bulging discs)

In its April 2007 rating decision, the Huntington RO granted service connection for a low back strain and assigned a 20 percent initial disability rating pursuant to 38 C.F.R. § 4.71a, DC 5237.  The Veteran now appeals the assigned initial disability rating.

The General Rating Formula for Diseases and Injuries of the Spine (general spine formula), effective since September 26, 2003, provides a general formula for rating various thoracolumbar spine disorders, other than intervertebral disc syndrome (IVDS), under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  Under this formula, a 20 percent disability rating is warranted where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

The criteria contemplate symptoms such as pain, stiffness, aching, etc. where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The formula for rating intervertebral disc syndrome on the basis of incapacitating episodes provides that a 20 percent disability rating is awarded for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum schedular 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1, which follows the formula, provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The service treatment records in this case document chronic and ongoing low back pain.  A lumbar spine MRI performed in December 2004 revealed concentric disc bulges at L4-5 and L5-S1.  Disc components slightly protruded into the proximal left neural foramen and was interpreted as showing a mild congenital spinal canal narrowing.

Post-service outpatient treatment records document ongoing complaints of low back pain, but do not provide any specific thoracolumbar range of motion findings.  At a December 2006 VA examination, the Veteran reported stiffness and constant pain and which traveled into his buttocks and right thigh and leg.  Although he reported that such radiation was present with movement, he denied experiencing any incapacitating episodes.  On examination, the Veteran showed normal head position with symmetry of appearance and symmetrical spinal motion with normal spine curvature.  Thoracolumbar motion included flexion to 70 degrees with pain beginning at 60 degrees, extension to 30 degrees without pain, right lateral flexion to 20 degrees with pain at the endpoint of motion, left lateral flexion to 30 degrees without pain, right rotation to 20 degrees with pain at the endpoint of motion, and left rotation to 30 degrees without pain.  The examiner did not observe any additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  Finally, a neurological examination revealed reflexes of 4+ in both extremities, which suggests hyperactivity.  Nonetheless, motor and sensory function was within normal limits and there were no signs of intervertebral disc syndrome or permanent nerve root involvement.

At a second VA examination performed in September 2009, the Veteran reported that his back symptoms permitted him to walk 1000 yards in approximately 30 minutes.  He further reported symptoms of stiffness, spasms, decreased motion, and weakness of his leg.  In describing his pain, he stated that it was constant and located in his low back.  According to the Veteran his symptoms were exacerbated by physical activity and alleviated by rest.  Despite the reported symptoms, the Veteran denied any hospitalization or surgery for his back and also denied experiencing any overall functional impairment.  On examination, there was no evidence of radiating pain with movement, nor was there evidence of muscle spasm.  No tenderness, guarding on movement, or weakness was noted.  The Veteran's muscle tone was normal.  No atrophy or ankylosis was observed and spine curvature was normal.  Straight leg raising tests, however, were positive bilaterally.  Range of motion testing revealed flexion to 90 degrees and extension to 30 degrees without pain, bilateral lateral flexion to 20 degrees with pain at the ends of motion, and bilateral rotation to 20 degrees also with pain at the ends of motion.  Additional limitation due to pain was evident after repetitive motion.  Neurologically, pinprick testing did not reveal any sensory deficits originating from the lumbar or sacral spine.  Reflexes in both lower extremities were noted as being 2+, which is indicative of findings within normal limits.  Cutaneous reflexes were also normal.  The examiner further concluded that there continued to be no sign of lumbar intervertebral disc syndrome and permanent nerve root involvement.

Based upon the thoracolumbar motion shown at the Veteran's VA examinations, the evidence shows that the Veteran has been able to produce thoracolumbar motion that is at worst to 70 degrees of flexion (with pain over the last 10 degrees of motion), 30 degrees of extension, bilateral lateral flexion to 20 degrees (with pain at the end of motion), and bilateral rotation to 20 degrees (with pain at the end of motion) for a combined thoracolumbar range of motion of 180 degrees. The Board recognizes that the Veteran has demonstrated pain with thoracolumbar motion during his VA examinations.  Nonetheless, even with the reported pain being taken into full consideration, the overall disability picture demonstrated at that examination is not commensurate to a limitation of thoracolumbar flexion of 30 degrees, given that the Veteran was able to produce thoracolumbar flexion well in excess of 30 degrees at both of his VA examinations.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242.  Also, the clinical and radiological evidence does not show the presence of thoracolumbar ankylosis or abnormal spine contour.  Under the circumstances, the Veteran is not entitled to a disability rating higher than 20 percent under the general spine formula.

The Board also notes that the Veteran's low back disability has not been productive of IVDS.  Moreover, the Veteran has consistently denied any incapacitating episodes due to his low back disorder.  Hence, a disability rating under DC 5243 is not appropriate here.

Although the Board notes the Veteran's complaints of low back pain traveling into his right thigh and leg, the service treatment records and the neurological examinations performed at the Veteran's post-service VA examinations do not indicate any objective findings of a radiculopathy or other neurological pathology.  Under the circumstances, the Board also finds that additional disability ratings for neurological symptoms are also not warranted.

As the evidence does not support a disability evaluation in excess of 20 percent for the Veteran's low back strain, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

E.  Degenerative Changes at C5-6

The Huntington RO's April 2007 rating decision granted service connection for the Veteran's degenerative changes at C5-6 and assigned a noncompensable initial disability rating, effective October 1, 2005 and pursuant to DC 5237.  After receipt of additional evidence, the initial disability rating for that disability was increased to 10 percent, also effective from October 1, 2005.  The Veteran now appeals the assigned initial disability rating.

As discussed above, disabilities of the spine, other than IVDS, are rated under the general spine formula, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  For injuries of the cervical spine, a 10 percent disability rating is in order where the evidence shows forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of disc height.  A 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating for cervical spine disorders is awarded where forward flexion of the cervical spine is limited to 15 degrees or less, or where there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is in order where the evidence shows unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.

As also noted above, the criteria under the general spine formula contemplates symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless for example, there is specific nerve root pain that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

With regard to the cervical spine, the "combined range of motion" refers to the sum of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the cervical spine encompasses forward flexion and backward extension of the neck to 45 degrees, bilateral lateral flexion of the neck to 45 degrees, and bilateral lateral rotation of the neck to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

As discussed fully above in relation to the Veteran's low back disability, IVDS is rated under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The criteria for rating IVDS for cervical spine disabilities are the same as such for low back disabilities, and are provided in the previous section.

Service treatment records show that the Veteran reported radiating neck pain and limited range of motion as early as February 2003.  X-rays of the cervical spine taken at that time shows minimal degenerative disc disease at C5-6 and C6-7.  An October 2003 cervical spine MRI revealed mild neural foraminal narrowing at C5-6 which was greater on the left side than the right side.

Although post-service outpatient treatment records also document complaints of neck symptoms, they do not indicate any specific measurements of cervical spine motion.

At his December 2006 VA examination, the Veteran reported stiffness, constant pain, weakness, and tingling, which radiated from his neck and into both shoulders and arms.  Despite such reports of radiating pain, a neurological examination revealed full motor and sensory function of both upper extremities.  No cervical ankylosis was present.  Range of motion tests revealed essentially full cervical motion, as the Veteran was able to produce cervical flexion, extension, and bilateral lateral flexion to 45 degrees and bilateral rotation to 80 degrees.  No pain was evident with cervical motion and the examiner did not observe any further limitation after repetition.  The Veteran was able to walk with a normal gait.  Examination of the entire spine revealed normal symmetry and curvature.

At his September 2009 VA examination, the Veteran continued to report stiffness, fatigue, spasms, and decreased motion in his neck.  A neurological pinprick examination showed the absence of any sensory deficits from C3 through C8 or T1 of the thoracic spine.  Reflexes in both upper extremities were within normal limits.  Overall, the examiner did not observe any permanent nerve root involvement or IVDS.  Range of motion tests demonstrated decreased cervical motion which included forward flexion to 45 degrees with pain at the end of motion, extension to 40 degrees with pain at the end of motion, bilateral lateral flexion to 35 degrees with pain beginning from 30 degrees, and bilateral rotation to 70 degrees with pain at the ends of motion in both directions.  Additional limitation of function was noted after repetition due to pain, fatigue, and weakness.  However, the data provided by the examiner does not indicate further loss of motion due to such limitation.  Inspection of the entire spine continued to reveal normal spine symmetry and curvature.  Ankylosis continued to be absent.  The Veteran's posture and gait continued to be normal.  X-rays revealed a "normal-appearing cervical spine."

Based upon the foregoing, the Veteran is not entitled to an initial disability rating greater than 10 percent for degenerative changes at C5-6.  In this regard, the evidence shows that the Veteran's cervical motion has been limited, at worst, to 45 degrees with pain at the end of motion and total cervical spine motion to 295 degrees.  There has been no evidence of ankylosis, altered gait, or abnormal spine contour.  X-rays of the cervical spine have not revealed any fracture or loss cervical disc height.  Although pain was evident at the ends of certain cervical motion at his more recent September 2009 VA examination, the overall disability picture is not consistent with a limitation of cervical flexion of 30 degrees or less or combined cervical motion to 170 degrees or less.  In this regard, the cervical motion shown by the Veteran has also been well in excess of the criteria required for a disability rating higher than 10 percent.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.  Further, the Veteran's cervical spine disability has not been manifested by IVDS or any incapacitating episodes.  As such, a disability rating under DC 5243 is not warranted.

As the evidence does not support a disability evaluation in excess of 10 percent for the Veteran's degenerative changes at C5-6, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

F.  Right Knee Strain

Service connection for right knee strain was initially granted in the RO's April 2007 rating decision, and an initial disability rating of 10 percent, effective October 1, 2005, was assigned pursuant to DC 5019.  Under DC 5019, disabilities that fall under that code must be rated based upon limitation of motion of the affected parts, as degenerative arthritis.

Disabilities based upon limited range of motion for the knee, such as those ratable under DC 5219, are evaluated using the criteria under DC 5260 (for flexion) and DC 5261 (for extension).  See 38 C.F.R. § 4.71a.

Under DC 5260, a noncompensable disability rating is assigned where leg flexion is limited to 60 degrees.  A 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular disability rating of 30 percent is assigned where knee flexion is limited to 15 degrees.

Under DC 5261, a noncompensable disability rating is assigned where leg extension is limited to five degrees.  A 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.
Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or osteoarthritis, when established by X- ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board notes that additional rating criteria for knee disabilities are set forth under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5259 (for symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  In the absence of evidence in this case showing the existence of such disorders, however, the Board finds that these criteria are not applicable in this case.

The Board also notes that in VAOPGCPREC 23-97, VA General Counsel held that a veteran who demonstrates both arthritis and instability of the knee may be rated separately for each under DC 5003 and DC 5257, provided that a separate rating must be based upon additional disability.

Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A 20 percent rating is awarded where the evidence shows moderate recurrent subluxation or lateral instability of the knee.  A 30 percent evaluation is in order in cases of severe recurrent subluxation or lateral instability.  The United States Court of Appeals for Veterans Claims (Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with DC 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in conjunction with the remaining knee diagnostic codes, however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

The Veteran's service treatment records reflect that the Veteran sustained a medial meniscal tear in his right knee in August 1989.  Range of motion testing performed in January 1990 revealed full motion of the right knee from zero to 140 degrees.  The Veteran apparently re-injured his right knee in 1994 and sustained further medial meniscus tear with Baker's cyst.  An examination in February 1994 continued to reveal full range of motion of the right knee.  Repeated range of motion testing of the right knee, performed in March 1998, showed flexion to 130 degrees with full extension to zero degrees.

Post-service outpatient treatment records do not pertain to treatment of the right knee and do not reflect any specific complaints concerning the knee or any specific range of motion findings.

At his December 2006 VA examination, the Veteran reported constant weakness, stiffness, crepitus, and swelling of the right knee which was present after walking or standing for more than 60 minutes.  Despite the reported symptoms the Veteran denied any episodes of incapacitation.  Range of motion testing of the right knee revealed full flexion to 140 degrees and full extension to zero degrees.  An examination of the ligaments of the right knee was within normal limits and did not reveal any instability.  X-rays of the right knee were negative for any significant bony or soft tissue abnormality.

At his September 2009 VA examination, the Veteran continued to report similar symptoms to those reported at his earlier VA examination.  He stated that he experienced flare-ups of right knee pain that occurred up to four times a month and lasted up to four hours at a time.  The Veteran stated that his right knee symptoms presented difficulty when walking and going up and down steps, but denied other functional impairment.  On examination, he was able to produce flexion to 130 degrees and full extension to zero degrees with pain being evident at the ends of motion.  Although repetitive motion was productive of pain, fatigue, and weakness, the examiner noted that repetitive motion did not result in further loss of motion of the right knee.  Examination of the ligaments revealed the right knee continued to be free of instability.  X-rays of the knee continued to be negative.

The foregoing evidence shows that the Veteran has been able to consistently produce full extension of his right knee to zero degrees and flexion of his right knee to 130 degrees.  Although motion of the right knee is accompanied by reported pain, even with such pain being considered, the overall disability picture is not consistent with a limitation of right knee flexion to 30 degrees or right knee extension to 15 degrees given the extent of motion shown by the Veteran.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.  Accordingly, the criteria for an initial disability rating in excess of 10 percent under DCs 5260 and 5261 have not been met.  In the absence of any x-ray evidence showing arthritis in the right knee, the Veteran is also not entitled to a disability rating for degenerative arthritis under DC 5003.  Further, the evidence does not show any instability of the right knee.  As such, the Veteran is not entitled to a separate disability rating for instability.

Overall, the evidence does not support a disability evaluation in excess of 10 percent for the right knee strain.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

G.  Left Shoulder Strain

In its April 2007 rating decision, the Huntington RO granted service connection for a left shoulder strain and assigned a 10 percent initial disability rating effective from October 1, 2005.  The assigned disability rating was provided in accordance with the criteria under DC 5019.  The Veteran now appeals the assigned initial disability rating.

As previously discussed, DC 5019, which provides rating criteria for disabilities caused by bursitis, establishes that disabilities which fall under that code must be rated based upon limitation of motion of the affected parts, as degenerative arthritis.

Disabilities based upon limited range of motion for the shoulder, such as those ratable under DC 5019, are evaluated using the criteria under DC 5201.  See 38 C.F.R. § 4.71a.

Under DC 5201, a 20 percent disability rating is assigned for limitation of motion at shoulder level on the major or minor side.  Where the evidence shows limitation of motion to midway between side and shoulder level on the major side, a 30 percent disability rating is assigned (a 20 percent disability rating assigned where the disability is of the minor side).  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side (a 30 percent disability rating is assigned where the disability is of the minor side).  The evidence in this case shows that the Veteran is right-handed; hence, the Veteran's left arm and shoulder is treated as the minor side.

The Board notes that additional rating criteria for shoulder disabilities are set forth under DCs 5200 (for ankylosis of the scapulohumeral articulation), 5202 (for impairment of the humerus such as malunion, frequent dislocation, fibrous union, false flail joint, and flail shoulder), and 5203 (for impairment of the clavicle and scapula such as malunion, nonunion, or dislocation).  The evidence in this case, however, does not indicate any findings of such disorders.  As such, these criteria are not applicable to the Veteran's claim.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or osteoarthritis, when established by X- ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran's service treatment records reflect a diagnosis of recurrent left shoulder impingement beginning in February 1998.  A March 1999 MRI revealed impingement with Type III acromion with anterior and lateral down sloping with progressively increasing signal within the supraspinatus tendon that was consistent with tendonosis.  In April 1999, the Veteran underwent an acromioplasty to repair the impingement in his left shoulder.  Follow-up physical therapy records from May 1999 indicate some diminished shoulder motion which included flexion to 130 degrees, abduction to 130 degrees, and external rotation to 45 degrees.  Subsequent service treatment records indicate that the Veteran was able to recover motion in his left shoulder, as a March 2003 physical examination report reflects that the Veteran's left shoulder range of motion was "OK."

An August 2005 post-service treatment record from Walter Reed Army Medical Center reflects complaints of left shoulder pain that was present while lifting his arm over his head.  Left shoulder motion was not tested at that time.  Subsequent Walter Reed treatment records and VA treatment records do not pertain to further treatment for the left shoulder.

At his December 2006 VA examination, the Veteran reported symptoms of weakness, stiffness, decreased strength, redness, decreased range of motion, and tenderness to touch.  Flare-ups of pain reportedly occurred three times per day and lasted one to two hours at a time.  Nonetheless, the Veteran denied episodes of incapacitation.  On examination, the Veteran was able to produce left arm flexion to 140 degrees with pain at the end, abduction to 180 degrees, and full external and internal rotation to 90 degrees.  Repetitive motion of the left arm did not produce any additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  X-rays of the left shoulder were negative.

At his September 2009 VA examination, the Veteran continued to report symptoms of weakness, stiffness, lack of endurance, fatigability, and pain.  He denied swelling, heat, redness, giving way, locking, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  On examination, ankylosis was not present.  Range of motion testing of the left arm revealed flexion and abduction to 150 degrees with pain at the ends of motion and diminished external and internal rotation to 75 degrees also with pain at the ends of motion.  Repetitive motion of the left arm did produce pain, fatigue, and weakness; however, those symptoms did not cause further loss of arm motion.  X-rays were interpreted as showing a normal appearing left shoulder.

The evidence in this case shows left arm flexion, abduction, and external and internal rotation that is well beyond shoulder level.  As noted above, repetition of left arm motion has not resulted in additional loss of motion.  Although the Veteran's motion has been accompanied by pain at the ends of motion, given the extent of left arm motion produced by the Veteran, the overall disability picture is not commensurate to a higher disability rating for the Veteran's left shoulder disability.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.

In evaluating the Veteran's claim under DC 5003, the Board notes that x-rays of the left shoulder, taken at the December 2006 and September 2009 VA examinations, revealed normal appearing shoulder without evidence of arthritis.  In the absence of any x-ray evidence showing arthritis in the left shoulder, the Veteran is not entitled to a disability rating for degenerative arthritis under DC 5003.

Overall, the evidence does not support a disability evaluation in excess of 10 percent for left shoulder strain.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

H.  Residuals of Arthroscopic Surgery, Right Shoulder

In its April 2007 rating decision, the Huntington RO granted service connection for residuals of arthroscopic surgery on the right shoulder and assigned a noncompensable initial disability rating.  After receipt of additional evidence, a rating decision mailed to the Veteran in October 2008 granted an increased initial disability rating of 10 percent, pursuant to DC 5019 and effective from October 1, 2005.  The Veteran now appeals the assigned initial disability rating.

The criteria for rating shoulder disabilities under DC 5019 are fully discussed above.  As noted previously, the Veteran is right-handed.  As such, his right arm and shoulder is treated as the major side for rating purposes under DC 5019.

The Veteran's service treatment records show that the Veteran underwent surgery in February 1996 to repair impingement of the right shoulder.  Post-surgically, the Veteran reported poor mobility of the right shoulder.  At a March 1996 follow-up evaluation, flexion and abduction of the right arm was limited to 70 degrees.  External rotation at that time was severely limited to 10 degrees.  Subsequent follow-up service treatment records, however, indicate that the Veteran regained much of his right shoulder motion.  Range of motion measured at an April 1996 evaluation included flexion to 135 degrees, abduction to 130 degrees, and external rotation to 70 degrees.

Post-service treatment records from Walter Reed Army Medical Center and VA treatment facilities do not reflect treatment or evaluation for the Veteran's right shoulder disability.

At his December 2006 VA examination, the Veteran reported symptoms of weakness, stiffness, decreased strength, redness, decreased range of motion, and tenderness to touch in his right shoulder.  He stated that flare-ups of pain occurred three times per day and lasted one to two hours at a time.  According to the Veteran, these flare-ups were elicited by physical activity such as repetitive motion, reaching overhead, bending backward, and throwing.  Despite these symptoms, the Veteran denied having any incapacitating episodes.  An examination of the right shoulder did not reveal any signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, sublimation, or guarding of movement.  Range of motion of the right arm consisted of full flexion and abduction to 180 degrees, as well as full external and internal rotation to 90 degrees.  All motion was free of pain, and repetitive motion was not productive of any additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the right shoulder revealed post-surgical changes of the AC joint and clavicle, but were otherwise negative.

At his September 2009 VA examination, the Veteran continued to report symptoms similar to those reported at his prior 2006 examination.  According to the Veteran, he was experiencing flare-ups as often as five times a week, which represents an overall decrease in the frequency of flare-ups in comparison to his reported flare-ups at his 2006 examination.  The severity of the flare-ups, however, apparently increased as the Veteran stated that they lasted up to two days.  Again, the Veteran denied experiencing any overall functional impairment due to his right shoulder condition.  Right arm range of motion included flexion and abduction to 160 degrees with pain at the ends of motion, and external and internal rotation to 75 degrees, also with pain at the ends of motion.  Although additional functional limitation was noted due to pain, fatigue, and weakness after repetition, these symptoms did not result in further loss of motion.  X-rays of the right shoulder continued to be negative except for post-surgical changes.

The right arm flexion, abduction, and external and internal rotation demonstrated by the Veteran has been well beyond shoulder level throughout the course of this appeal.  Although the September 2009 VA examination revealed the presence of pain, fatigue, and weakness of the right shoulder after repetition, these symptoms did not cause additional loss of motion.  Given the extent of right arm motion shown by the Veteran throughout the course of his appeal, the overall disability picture is not commensurate to a disability rating in excess of 10 percent for the Veteran's right shoulder disability.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.

Moreover, x-rays of the Veteran's right shoulder, taken at his December 2006 and September 2009 VA examinations, have not revealed any degeneration.  Accordingly, the Veteran is not entitled to a disability rating for degenerative arthritis under DC 5003.

Overall, the evidence does not support a disability evaluation in excess of 10 percent for residuals of arthroscopic surgery of the right shoulder.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

I.  Staged Ratings and Extraschedular Considerations

With respect to each of the foregoing service-connected disabilities, VA has not received any evidence showing that they have markedly interfered with the Veteran's employment status beyond that interference already contemplated by the assigned disability ratings.  Moreover, there is no indication that these disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required, for any of the foregoing disabilities, to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board also finds that there is no basis for further "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which has been shown upon examination, are fully contemplated by the initial disability ratings assigned.

ORDER

Entitlement to an initial disability rating in excess of 40 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from October 1, 2005 to March 31, 2008, is denied.

Entitlement to an initial disability rating of 60 percent and no more, for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from April 1, 2008  to September 17, 2009, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 60 percent for benign prostatic hypertrophy, to include residuals of transurethral resection of submucosal bladder tumor, with benign prostatic hypertrophy, for the period from September 18, 2009, is denied.

Entitlement to an initial disability rating in excess of 20 percent for low back strain (claimed as low back pain with bulging discs) is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative changes at C5-6 is denied.

Entitlement to an initial disability rating in excess of 10 percent for right knee strain with scar is denied.

Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals, arthroscopic surgery, right shoulder, is denied.


REMAND

Post-service treatment records associated with the claims file pertain to treatment received by the Veteran through July 2008.  In view of the following remand instructions, efforts should be made to obtain any treatment records which pertain to medical treatment received by the Veteran since that time.  38 C.F.R. § 3.159(c)(1) and (2).

Concerning the issue of service connection for radiculopathies of the upper extremities, to include as secondary to degenerative changes at C5-6, the Board notes that an October 2003 cervical spine MRI, which was performed during the Veteran's active duty service, revealed mild neural foraminal narrowing at C5-6.  The Veteran's subsequent service treatment records, post-service treatment records, and VA examinations from December 2006 and September 2009 reflect ongoing and consistent complaints of radiating symptoms from the Veteran's neck and into both shoulders and upper extremities.  Although the VA examination reports indicate the absence of neurological findings after pinprick sensory and upper extremity reflex testing, the Board finds that a more thorough neurological VA examination, performed by a VA examiner with a specialty in neurology.  Such an examination is necessary to ascertain whether the Veteran's subjective complaints are manifestations of the Veteran's service-connected cervical spine disorder, and if so, also to ascertain the severity of the Veteran's neurological disorder.  38 C.F.R. § 3.159(c)(4).

With regard to the issue of entitlement to a compensable disability rating for migraine headaches, VA has received a March 2010 letter from the Veteran's private physician, Dr. V.R.C., who states that she has treated the Veteran for his migraine headaches since September 5, 2007.  To date, no documented efforts have been made to obtain the Veteran's treatment records from Dr. V.R.C.  Efforts should also be made to obtain private treatment records from Dr. V.R.C. and to associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

Insofar as the issue of entitlement to an initial disability rating in excess of 10 percent for left knee strain with instability and scar, the VA examinations of December 2006 and September 2009 present conflicting evidence as to whether the Veteran's service-connected left knee disorder has been productive of instability.  In the December 2006 VA examination report, the examiner expressed that slight instability was present in the anterior and posterior cruciate ligaments.  By contrast, the examiner from the September 2009 VA examination indicated in his report that an examination of the ligaments in the Veteran's left knee did not reveal any instability.  The examiner from the 2009 VA examination did not provide an explanation for the differing instability findings in his report.  Although an addendum report was obtained from that examiner, the addendum does not address this discrepancy.  Under the circumstances, the Veteran should be scheduled for a new VA examination to determine whether any instability exists in the Veteran's left knee.  The VA examiner should also be requested to determine the current severity of any arthritis in the Veteran's left knee and the extent of flexion and extension in the left leg.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for radiculopathies of the upper extremities, to include as secondary to degenerative changes at C5-6, entitlement to a compensable initial disability rating for migraine headaches, and entitlement to an initial disability rating in excess of 10 percent for left knee strain with instability and scar.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate each of his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain VA and private treatment records which pertain to treatment since July 2008 and to schedule the Veteran for VA examinations to determine the nature and severity of any neurological disorders in the upper extremities and any instability and arthritis in the left knee.  

The Veteran should be provided a VA 21-4142 release and be requested to identify the current address for Dr. V.R.C, as well as the name(s) and current address(es) of any other private and/or VA medical providers who have rendered treatment for his migraine headaches, neurological disorder of the upper extremities, and left knee disorder since July 2008.

2.  Then, the RO should contact Dr. V.R.C. and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an orthopedic spine surgeon or a neurosurgeon, to determine the nature, etiology, and severity of the claimed neurological disorder of the upper extremities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies (include necessary radiological studies such as x-rays, MRIs, or nerve conduction studies) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The examiner should determine whether any of the Veteran's neurological symptomatology is medically related to, or is a progression of, his service-connected cervical spine disability, and also, should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's cervical spine disability.  The examiner should also comment on the frequency and duration of any incapacitating episodes (episodes of signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, if any).  The examiner should comment on the chronicity of the symptoms, whether such symptoms are constant, or nearly constant, and the effect of such symptoms on the Veteran's daily life and economic adaptability.

A complete rationale should be given for all opinions and conclusions expressed.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the neurological and orthopedic findings expressed in the December 2006 and September 2009 VA examination reports), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA orthopedic examination to determine whether any recurrent subluxation or instability is present in the Veteran's left knee, and if so, the severity of such subluxation or instability; the extent and severity of arthritis in the left knee; and any findings of ankylosis, impairment of the tibia and fibula, and/or genu recurvatum in the left knee.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies (including necessary radiological studies such as x-rays and passive and active range of motion testing of the left knee) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

If the examiner determines that subluxation or instability is present in the Veteran's left knee, then the examiner should offer an opinion as to the degree of severity of such subluxation or instability, expressed as "slight," "moderate," or "severe."  The examiner should also note the extent of left leg flexion and extension demonstrated during range of motion testing, and any findings of arthritis, ankylosis, impairment of the tibia and fibula (marked by nonunion or malunion, and/or genu recurvatum in the left knee.  The examiner should provide a complete rationale for all findings and conclusions.  Such rationale must include a discussion 

of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service treatment records, and the conflicting findings of left knee instability expressed in the December 2006 and September 2009 VA examination reports), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for radiculopathies of the upper extremities, to include as secondary to degenerative changes at C5-6; entitlement to a compensable initial disability rating for migraine headaches; and entitlement to an initial disability rating in excess of 10 percent for left knee strain with instability and scar should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


